DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on 31 December 2018 has been entered, which left claims 21-30 pending, all of which were new.
The supplemental amendment filed on 11 August 2022 has also been entered, which leaves claims 21, 22, 26-29, 31, and 32 pending at this time, of which claims 31-22 are new.

Terminal Disclaimer
The terminal disclaimer filed on 11 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,240,021 has been reviewed, accepted, and has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan U. Koschmieder on 11 August 2022.
With respect to the 11 August 2022 claim set, the application has been further amended as follows: 

Please add the term “and” after the comma ending the 5th to last line of claim 21.
Please change claim 26 to depend from claim 21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to utilize a reheat additive for a polymer composition subjected to injection molding to form a preform followed by heating and stretch-blow molding, while it is generally known to use a wide range of polymer materials such as polypropylenes, polyesters, and/or PET for such a procedure, while it is generally known to manufacture a bottle using one or more additives for improving color and clarity, while it is generally known for reheat additives to be selected from carbon blacks such as one or more of furnace, thermal, and/or lamp black carbon black, and while it is generally known to select an appropriate concentration and particle size of a reheat additive, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed improvement of reheat and color value is provided for a preform used to form a clear bottle by mixing the claimed lamp black carbon black having the claimed average primary particle size and concentration with the claimed copolyester resins that are limited in the manner claimed, followed by the claimed injection molding into the a preform having the claimed characteristics, and then the claimed heating and stretch-blow molding. Notably, there is nothing in the prior art that would provide a reasonable expectation of success in utilizing lamp black carbon black having the claimed average particle size and concentration, and in the manner claimed, so as to achieve the claimed result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742